DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites the limitation “an expansion valve” in line 1 should be recited as --the expansion valve-- for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a metering device”, “a sensor unit” and “a valve adjustment engine” in claims 1, 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “a metering device” has been interpreted as “an electronic expansion valve”.
The limitation “a sensor unit” has been interpreted as “a temperature sensor and a pressure sensor”.
The limitation “a valve adjustment engine” has been interpreted as “a circuit” or “a processor”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the motor controller” in line 1 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “an operation mode controller” in claim 1 or something else. For examination purposes, the limitation has been interpreted as “the operation mode controller”. 
Claim 10 recites the limitation “the reference database” in line 2 and “a pressure-temperature data collection” in line 4 on page 22 which is unclear and renders the claim indefinite. First, the limitation “the reference database” lack of antecedent basis. It should be recited as --a reference database--. Second, it is unclear whether the limitation “a pressure-temperature data collection” is referring to “a reference database” or something else since they both associated with the pressure-temperature data. For examination purposes, the limitation “a pressure-temperature data collection” has been interpreted as “the reference database”. 
Claims 11-12 are rejected by the virtual dependency of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (4,674,292) in view of Noguchi (4,768,348).
Regarding claim 1, Ohya discloses a compression refrigeration system comprising: 
a metering device (4) that is configured to control a rate of flow of a selected refrigerant to an evaporator coil heat exchanger (5; see figure 2); 
a sensor unit (16B) that is coupled to a suction line at an output of the evaporator coil heat exchanger (5) and configured to determine a temperature and pressure of the selected refrigerant at the output of the evaporator coil heat exchanger (5; see figures 1-2); and 
an operation mode controller (8 and 19) that comprises: 
a reference database (10) comprising pressure-temperature data (preset temperature TS, present degree of supper heat SHS; pressure as shown in table in Col. 7, lines 25) associated with a plurality of refrigerants (R-12, R-22, and R-502), wherein the selected refrigerant is among the plurality of refrigerants (R-12, R-22, and R-502; the algorithmic unit stores temperature data; Col. 10, lines 12-18; see figures 1-4); 
a switch (19) to select between a plurality of operation modes of the metering device (4), each operation mode associated with one of the plurality of refrigerants (R-12, R-22, R-502; see figures 1-4); and 
a valve adjustment engine (8) that is communicatively coupled to the switch (19), the reference database (10), the sensor unit (16B), and the metering device (4; see figures 1-4), the valve adjustment engine (8) being configured to control the metering device (4) based on an operation mode of the plurality of operation modes (open or close of the valve 4) that is selected using the switch (19), wherein the operation mode of the metering device (4) is selected based on the selected refrigerant (selected one refrigerant from the refrigerants R-12, R-22, R-502; Col. 4, lines 28-51; see figures 1-4). Also, Ohya discloses the operation of the control system require input of pressure data (Col. 6, line 55-Col. 7, line 11).
However, Ohya fails to disclose the sensor unit configured to determine a pressure of the selected refrigerant at the output of the evaporator coil heat exchanger.
 Noguchi teaches an apparatus for controlling a refrigerant expansion valve in a refrigeration system comprises the sensor unit (pressure sensor 9 and temperature sensor 8) configured to determine a pressure of a refrigerant at the output of the evaporator coil heat exchanger (1) for controlling the operation of an expansion valve (6; Col. 1, lines 28-39; see figure 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the compression refrigeration system of Ohya to incorporate a pressure sensor as taught by Noguchi in order to determine refrigerant pressure at the outlet of the evaporator by using pressure sensor such that the control operation of the electronic expansion valve would be enhanced based on direct obtained pressure values.
Regarding claim 2, Ohya discloses the metering device (4) is controlled based on the operation mode to maintain a predefined superheat value (preset superheat SHH) of the refrigerant at the output of the evaporator coil heat exchanger (5) using a first input from the switch (19; see figure 1), a second input from the sensor unit (pressure sensor 9 of Noguchi and temperature sensor 16B of Ohya), and pressure-temperature data  (pressure and temperature of refrigerants) associated with the selected refrigerant from the reference database (10; Col. 7, lines 20-30 and Col. 10, lines 12-18), wherein the first input is representative of the selected refrigerant (selected refrigerant by switch 19), and wherein the second input is representative of the temperature and pressure of the selected refrigerant at the output of the evaporator coil heat exchanger (4; Col. 7, lines 20-30 and Col. 10, lines 12-18; see figures 1-4).
Regarding claim 3, Ohya discloses to control the metering device to maintain the predefined superheat value of the selected refrigerant at the output of the evaporator coil heat exchanger, the valve adjustment engine is configured to: calculate a superheat value of the selected refrigerant at the output of the evaporator coil heat exchanger based on the first input, the second input, and the pressure-temperature data associated with the selected refrigerant; calculate an offset of the superheat value of the selected refrigerant from the predefined superheat value of the selected refrigerant that has to be maintained at the output of the evaporator coil heat exchanger; and calculate an adjustment of the metering device based on the offset to maintain the predefined superheat value of the selected refrigerant at the output of the evaporator coil heat exchanger; and generate and transmit a control signal to an actuator associated with the metering device, the control signal being representative of the adjustment of the metering device.
Regarding claim 6, Ohya discloses the switch (19) is a toggle switch (see figure 4).
Regarding claim 7, Ohya discloses the compression refrigeration system is a heating, ventilation, air-conditioning, and refrigeration (HVACR) system (see figure 2).
Regarding claim 8, Ohya discloses the sensor unit (16B of Ohya and 9 of Noguchi) comprises a temperature sensor (16B) and a pressure sensor (9).
Regarding claim 9, Ohya discloses the motor controller (8) is a stepper motor controller (the control 8 controls the step motor 29 of the valve 4 therefore, it is a stepper motor controller; see figures 1-4).
Regarding claim 10, Ohya as modified in detail above discloses a method of an operation mode controller of a heating, ventilation, air-conditioning, and refrigeration (HVACR; see figures 1-4) system comprising: 
receiving, at a valve adjustment engine (8) of the operation mode controller (8 and 19), a first input (selection of refrigerant) from a switch (19), the first input representative of a selected refrigerant with which the HVACR system is charged (Col. 4, lines 28-50; see figure 4), 
wherein the selected refrigerant is selected from a plurality of refrigerants (R-12, R-22, and R-502) using the switch (19), and wherein each of the plurality of refrigerants is associated with an operating mode of an expansion valve (4; Col. 4, lines 28-50; see figure 4); 
receiving, at the valve adjustment engine (8), a second input (temperature or pressure of the refrigerant at the outlet of the evaporator 5) from a sensor unit (16B of Ohya and 9 of Noguchi) that is coupled to a suction line of the HVACR system at an output of an evaporator coil heat exchanger (5; see figure 2 of Ohya and figure 4 of Noguchi), the second input representative of a temperature and a pressure of the selected refrigerant at the output of the evaporator coil heat exchanger (5; see figure 2 of Ohya and figure 4 of Noguchi); and 
controlling, by the valve adjustment engine (8), the expansion valve (4) using an operation mode associated with the selected refrigerant to maintain a predefined superheat value (preset superheat SHS) of the selected refrigerant at the output of the evaporator coil heat exchanger (5) based on the first input (selected refrigerant) from the switch (19), the second input (temperature or pressure) from the sensor unit (16B of Ohya and 9 of Noguchi), and pressure-temperature data (temperature and pressured data; Col. 7, lines 20-25 and Col. 10, lines 12-18) associated with the selected refrigerant from the reference database (algorithmic unit 10), 
wherein the pressure-temperature data (Col. 7, lines 20-25 and Col. 10, lines 12-18)  associated with the selected refrigerant is retrieved from a pressure-temperature data collection (algorithmic unit 10) for the plurality of refrigerants (R-12, R-22, and R-502) using the first input (selected refrigerant).
Regarding claim 11, Ohya discloses controlling an expansion valve (4) of the HVACR system to maintain a predefined superheat value (preset superheat SHS) of the selected refrigerant at the output of the evaporator coil heat exchanger (5) further comprises: 
calculating, by the valve adjustment engine (8), a superheat value of the selected refrigerant at the output of the evaporator coil heat exchanger (5) based on the first input (selected refrigerant by the switch 19), the second input (measured temperature or pressure from sensor unit 16B and 9), and the pressure-temperature data (stored temperature and pressure data) associated with the selected refrigerant (Col. 7, lines 20-25 and Col. 10, lines 12-18; see figures 1-6); 
calculating, by the valve adjustment engine (8), an offset of the superheat value (the difference between the measured superheat and the preset superheat; abstract) of the selected refrigerant from the predefined superheat value (preset superheat SHS) of the selected refrigerant that has to be maintained at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
calculating, by the valve adjustment engine (8), an adjustment of the expansion valve (4) based on the offset to maintain the predefined superheat value of the refrigerant at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
generating and transmitting, by the valve adjustment engine (8), a control signal to a motor controller (valve drive unit 11) of the expansion valve (4), the control signal being representative of the adjustment of the expansion valve (4; abstract; see figure 1).
Regarding claim 13, Ohya as modified in detail above discloses an operation mode controller of a compression refrigeration system (see figures 1-6) comprising: 
a switch (19) to select between operating modes of a metering device (4) of the compression refrigeration system (1) that is configured to control a flow of refrigerant to an evaporator coil heat exchanger (5) of the compression refrigeration system (1; see figures 1-2), the operating modes comprising a first operating mode that is associated with a first refrigerant (R-12, R-22 or R-502) and a second operating mode that is associated with a second refrigerant (R-12, R-22 or R-502; see figure 4); 
a reference database (10) comprising first pressure-temperature data (temperature and pressure with respect to refrigerant type as shown in table) associated with the first refrigerant (R-12, R-22 or R-502) and second pressure-temperature data (temperature and pressure with respect to refrigerant type as shown in table) associated with the second refrigerant (R-12, R-22 or R-502; Col. 7, lines 20-25 and Col. 10, lines 12-18; see figure 4); and 
a valve adjustment engine (8) that is communicatively coupled to the switch (19), the reference database (10), and the metering device (4; see figures 1-4), the valve adjustment engine (8) being configured to: 
control the metering device (4) using the first operating mode (the operation of the valve with respect to selected refrigerant) when the compression refrigeration system is charged with the first refrigerant (R-12, R-22 or R-502), wherein the first operation mode uses the first pressure-temperature data (temperature and pressure with respect to refrigerant type as shown in table) to control the metering device (4; Col. 7, lines 20-25 and Col. 10, lines 12-18; see figure 4); and 
control the metering device (4) using the second operating mode (the operation of the valve with respect to selected refrigerant) when the compression refrigeration system (1) is charged with the second refrigerant (R-12, R-22 or R-502), wherein the second operation mode (the operation of the valve with respect to selected refrigerant) uses the second pressure-temperature data (temperature and pressure with respect to refrigerant type as shown in table) to control the metering device (4; Col. 7, lines 20-25 and Col. 10, lines 12-18; see figure 4).
Regarding claim 14, Ohya as modified discloses to control the metering device (4) using the first operating mode (the operation of the valve with respect to first selected refrigerant) of the metering device (4), the valve adjustment engine (8) is configured to: 
retrieve the first pressure-temperature data (temperature and pressure with respect to first selected refrigerant as shown in table) associated with the first refrigerant from the reference database using a first input (selected refrigerant) from the switch (19; see figure 4), wherein the first input identifies the first refrigerant (R-12, R-22 or R-502; see figures 1 and 4); 
calculate a superheat value of the first refrigerant at the output of the evaporator coil heat exchanger (5) using the first pressure-temperature data (temperature and pressure with respect to first selected refrigerant as shown in table) and a second input (measured temperature and pressure) received from a sensor unit (16B and 9) that is coupled to a suction line of the compression refrigeration system (1) at the output the evaporator coil heat exchanger (5; see figure 2 of Ohya and figure 4 of Noguchi), the second input comprising temperature and pressure of the first refrigerant (measure temperature and pressure of refrigerant) at the output of the evaporator coil heat exchanger (5; see figure 2 of Ohya and figure 4 of Noguchi); 
calculate an offset of the superheat value (the difference between measure superheat and preset superheat) of the first refrigerant from a first predefined superheat value (preset superheat SHS) associated with the first refrigerant that is to be maintained at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
calculate an adjustment of the metering device (4) based on the offset (the difference between measure superheat and preset superheat) to maintain the first predefined superheat value associated with the first refrigerant at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
generate and transmit a control signal to a motor controller (valve drive unit 11) of the metering device (4), the control signal being representative of the adjustment of the metering device (4; abstract; see figures 1 and 4).
Regarding claim 15, Ohya as modified discloses to control the metering device (4) using the second operating mode (the operation of the valve with respect to second selected refrigerant) of the metering device (4), the valve adjustment engine (8) is configured to: 
retrieve the second pressure-temperature data (temperature and pressure with respect to second selected refrigerant as shown in table) associated with the second refrigerant from the reference database using a first input (selected refrigerant) from the switch (19), wherein the first input identifies the second refrigerant (R-12, R-22 or R-502; see figures 1 and 4); 
calculate a superheat value of the second refrigerant at the output of the evaporator coil heat exchanger (5) using the second pressure-temperature data (temperature and pressure with respect to second selected refrigerant as shown in table) and a second input (measured refrigerant temperature and pressure) received from a sensor unit (16B and 9) that is coupled to a suction line of the compression refrigeration system at the output the evaporator coil heat exchanger (5), the second input comprising temperature and pressure of the second refrigerant at the output of the evaporator coil heat exchanger (5; see figure 2 of Ohya and figure 4 of Norguchi); 
calculate an offset of the superheat value (the difference between measure superheat and preset superheat) of the second refrigerant from a second predefined superheat value (the preset superheat SHS of the second selected refrigerant) associated with the second refrigerant that is to be maintained at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
calculate an adjustment of the metering device (4) based on the offset (the difference between measure superheat and preset superheat)  to maintain the second predefined superheat value associated with the second refrigerant at the output of the evaporator coil heat exchanger (5; abstract; see figure 5); and 
generate and transmit a control signal to a motor controller (11) of the metering device (4), the control signal being representative of the adjustment of the metering device (4; abstract; see figures 1 and 4).
Regarding claim 17, Ohya discloses the switch (19) is a toggle switch (see figure 4).
Regarding claim 18, Ohya discloses the compression refrigeration system is a heating, ventilation, air-conditioning, and refrigeration (HVACR) system (see figure 2).
Regarding claim 19, Ohya discloses the sensor unit (16B of Ohya and 9 of Noguchi) comprises a temperature sensor (16B) and a pressure sensor (9).
Regarding claim 20, Ohya discloses the motor controller (8) is a stepper motor controller (the control 8 controls the step motor 29 of the valve 4 therefore, it is a stepper motor controller; see figures 1-4).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya in view of Noguchi as applied to claims 1 and 13 above and further in view of Hirayama (2003/0144749).
Regarding claims 5 and 16, Ohya fails to disclose the switch (19) is a DIP switch.
Hirayama teaches a controller having PID selection function includes a PID set selection means (101; paragraph [0009]; see figure 6).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the operation mode controller of Ohya to incorporate a PID switch as taught by Hirayama in order to provide PID selection of the refrigerant.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763